Citation Nr: 1728350	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   


FINDINGS OF FACT

1.  PTSD was not manifest during service.  PTSD is not attributable to service.  

2.  There is no credible evidence of a stressor or MST.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  




B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and lay statements have been obtained.  


II.  Service Connection 

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(1).  See also 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy. 

Effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304 (f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); 38 C.F.R. § 3.304 (f)(5).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).


III.  History

In an October 2009 lay statement, the Veteran reported that her first stressor occurred in February 1975.  The Veteran stated that she was considered "fair game" for other soldiers to tell her which sexual positions they wanted to use on her, how often, and in what order.  She stated that each time she reported this to her Non-Commissioned Officer in Charge (NCOIC), the men lied to him.  She reported that they swore that it never happened.

A March 1999 reserve examination disclosed that the psychiatric evaluation was normal.  She denied nervous trouble of any sort.  The Veteran's September 1974 entrance examination was also "normal."  

In an October 2009 lay statement, the Veteran reported that when she was loading a truck in October 1975, the driver had her pinned up against the truck, attempting to fondle her.  The NCOIC came around and observed this incident.  The NCOIC knocked the driver off of her and then the NCOIC told her that he was sorry about this.  The Veteran stated that she was moved into the office and took over the paperwork that was needed to account for the munitions issues and returns.  The Veteran reported that she was accompanied by the NCOIC whenever she was required to go out and inspect the magazines or count the incoming or outgoing shipments.

The Veteran also reported in her October 2009 lay statement that an attempted rape in a nearby bunk occurred in early 1976.

A treatment record from the Albuquerque VAMC from May 2007 recorded that the Veteran denied MST and denied experiencing it in the past.

VA treatment records indicate the Veteran has not fully disclosed more details surrounding the incidents.  A VA treatment record from the Big Spring VAMC from October 2009 indicated that the Veteran reported that for many years she has been dealing with stress and anxiety.  The Veteran reported that she felt it all started with her military service due to the fact that she was stationed in Germany in a company of 8 women and approximately 3,000 men.  She stated that she was harassed daily and felt threatened on a regular basis.  She felt that it had taken her a long time to come to terms with this problem and the way it manifested itself.  She stated that she does not want to deal with this because then she has to think about the MST.

A VA treatment record from April 6, 2010 indicated that the Veteran appears to have experienced numerous verbal statements made by other soldiers.  The psychologist indicated, "The veteran appears to have experienced numerous verbal statements (likely sexual statements in nature) made to her by other soldiers."  She explained, "At this time, there does not appear to be evidence of sexual or physical assault but her memories are also too vague to fully assess." 

A treatment record from the Big Spring VAMC from January 2011 noted that the Veteran reported MST to the examiner.  The Veteran was diagnosed with posttraumatic stress disorder after psychological testing.  Treatment records from Big Spring VAMC thru as recently as June 2012 indicate an ongoing diagnosis of PTSD.

The Veteran's military personnel records do not indicate symptoms or a diagnosis of PTSD or MST, nor do they contain any indications of the events the Veteran described in her treatment records.

A letter from the Veteran's former spouse noted that she reported the stressors to him.  He provided his comments on her behavior during their marriage. 


IV.  Analysis

The Veteran contends she has PTSD related to service.  The weight of the evidence establishes that the Veteran's PTSD first manifested many years after active service and is not related to service (no credible stressor).

Here, the Veteran is competent to relate what she has been told by a professional.  She is also competent to report thats he was diagnosed with PTSD.  Here, there is a diagnosis of PTSD after service and the Veteran is competent to relate such fact.  

The Veteran is also competent to report her symptoms and observations of a history of experiencing trauma.  She reports a history of verbal statements of a sexual nature made to her and being pinned against a truck in service.  Nevertheless, given the lack of supporting evidence, the Board finds the weight of the evidence is against a finding of PTSD related to service.

The Veteran's October 2009 lay statement indicated that she was sexually assaulted by a fellow soldier in 1975.  However, she did not give the soldier's name.  She also reported a second incident of an attempted rape of another female soldier in early 1976.  The Veteran did not provide more than general detail.  She could not remember the specific date of the incident or the name of any of the parties involved.  The Veteran had opportunity to further develop her claim with additional lay or other evidence to corroborate her accounts of in-service MST, but has not provided the necessary detail to establish a nexus between her PTSD and reported in-service stressor.

Here, there is no satisfactory supporting evidence that either assault occurred.  The Veteran's service treatment records and nothing in her military personnel file supports her claims.  In fact, service treatment records indicate the Veteran reported herself as in good health, and her psychiatric condition was "normal."  In a medical examination from March 1999, the Veteran denied all other significant medical or surgical history.  There is little probative evidence indicating that the Veteran exhibited unusual behavioral changes during her period of service, or after the date of the claimed assault, which could constitute credible supporting evidence that the claimed in-service stressors occurred. 

The most probative evidence is the treatment records that indicate the Veteran reported verbal harassment in April 2010 and reported symptoms of MST in January 2011.  The April 2010 treatment record is particularly probative.  The evidence in the treatment records is all many years removed from service and includes little lay detail of the Veteran's account of what transpired.  Further, the psychologist only indicated that the verbal comments made were only "likely" sexual in nature.   Prior to this, the Veteran had denied MST in the past in her May 2007 treatment record.  The Veteran also continues to provide little detail concerning her claim, and the details necessary to establish a nexus to the reported in-service stressor events.  

The Veteran's husband also reported her behavior changed as a result of her experiences.  He reported that his spouse did not want him to touch her for several problem periods.  He reported something was wrong with her.  He also reported regarding his impression of the prevalence of sexual harassment in the military.  He is competent to testify as to such observable signs regarding his spouse.  However, the statements do not establish a stressor or MST.

In this case, the Veteran has been an inconsistent historian.  Nothing in the STRs reflects a psychiatric disorder and nothing in the personnel records suggests a change indicative of MST.  Although some examiners have entered an impression of PTSD, when evaluated in April 2010, it was determined that the memories were too vague and that there did not appear to be evidence of physical or sexual assault.  Here, we do not have credible supporting evidence that MST occurred.  In reaching this decision, we have specifically considered Mengassi.  See Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence weighs against the claim for service connection for PTSD.  The weight of the competent and credible evidence is against a finding indicating that there was in in-service stressor.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


